Citation Nr: 1424022	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a December 2010 video hearing, and a transcript is of record.

In May 2011 the Board remanded this claim to obtain a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013 the Veteran's representative provided links to internet information regarding the relationship between sleep apnea and diabetes mellitus.  The representative argued that sleep apnea was diagnosed in 2007, i.e., after the appellant's 2006 diagnosis of diabetes mellitus.  As such, it is argued that sleep apnea might be caused or aggravated by diabetes.  

In September 2011, pursuant to a Board remand the Veteran was afforded a VA examination wherein the examiner, a family medicine specialist, provided a negative nexus opinion.  The physician examiner was not a sleep specialist as directed by the Board.  Hence, corrective action is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) ("Where . . . remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.")  Further, the September 2011 physician discussed that there was no service medical record evidence that the Veteran had sleep problems.  The opinion, however, did not address the Veteran's contentions of experiencing sleep problems while in service and since.  In this regard, the appellant is competent to report problems sleeping and hearing others report his snoring habits.

The Board finds that a VA opinion must be obtained from a sleep specialist as originally directed.  The examiner must opine whether it is at least as likely as not that the Veteran's sleep apnea is related to service.  If not, the examiner must opine whether it is at least as likely as not that the Veteran's sleep apnea is (a) caused by or (b) aggravated (permanently worsened) by the diabetes mellitus.  A complete rationale must be provided, and should take the Veteran's contentions, to include his claimed in-service and postservice symptomatology into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a sleep specialist.  The claims folder, access to Virtual VA and VBMS records, and a copy of this remand must be provided to the sleep specialist for review.  The sleep specialist must conduct any indicated tests and studies.  The sleep specialist must opine as to whether it is at least as likely as not (50 percent or more) that the Veteran's sleep apnea is due to service.  If not, then the sleep specialist must opine as to whether it is at least as likely as not (a) due to or (b) aggravated (permanently worsened) by diabetes mellitus.  The examining sleep specialist is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The sleep specialist is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, he is competent to state that he has had problems sleeping since active duty, as well as state what others have told him concerning any snoring habits while sleeping.  The sleep specialist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  A complete rationale for any opinion should be obtained.  

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once. 

5.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


